Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 09/25/2019. In virtue of this communication, claims 1-25 are currently presented in the instant application.

Information Disclosure Statement
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 10/14/2019 are accepted as part of the formal application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1,
The recitation “the slot” in line 4 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the feed” in line 5 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 3,
	The recitation “the total structure” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.
	The recitation “the same dielectric support surface or structure” in line 2 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 4,
	The recitation “the full structure” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 7,
	The recitation “the radiating elements” in lines 1-2 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 10,
	The recitation “the Co-Planar Waveguide feed trace” in lines 1-2 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the tuning element” in line 2 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the tuning element is at the opposite polarity to both said Co-Planar Waveguide feed trace and said outer conducting surface of the slot antenna” in 
The recitation “the slot antenna” in line 4 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 11,
	The recitation “the inverted Co-Planar Waveguide” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 12,
The recitation “the slot” in line 4 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “each internal tuning element” in line 5 considered vague because it’s confusing. Clarification is required.
The recitation “the feeds” in lines 5-6 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the internal tuning elements” in line 7 considered vague because it’s confusing. Clarification is required.

Regarding claim 13,
The recitation “the inverted inner co-planar waveguide feed structures” in line 2 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 14,
The recitation “each tuning element” in line 1 considered vague because it’s confusing. Clarification is required.




The recitation “each Tuning element” in line 1 considered vague because it’s confusing. Clarification is required.

Regarding claim 16,
The recitation “each Tuning element” in line 2 considered vague because it’s confusing. Clarification is required.

Regarding claim 17,
The recitation “the slot” in line 4 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “each internal tuning element” in line 5 considered vague because it’s confusing. Clarification is required.
The recitation “the feed” in line 6 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the internal tuning elements” in line 7 considered vague because it’s confusing. Clarification is required.

Regarding claim 18,
The recitation “the slot gap” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 19,
	The recitation “the total structure” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.
	The recitation “the same the dielectric support surface or structure” in line 2 considered indefinite because it does not have an antecedent basis. Clarification is required.




	The recitation “the total structure” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.
	The recitation “the same dielectric support surface or structure” in line 2 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 21,
	The recitation “the full structure” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 24,
	The recitation “the Co-Planar Waveguide feed trace” in lines 1-2 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the tuning element” in line 2 considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the tuning element is at the opposite polarity to both said Co-Planar Waveguide feed trace and said outer conducting surface of the slot antenna” in lines 2-4 considered vague because it’s not clear that how the polarity of the tuning element is at the opposite polarity to the Co-Planar Waveguide feed trace. Clarification is required.

Regarding claim 25,
	The recitation “the inverted Co-Planar Waveguide” in line 1 considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 1-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 7061442), hereinafter Tang.

Regarding claim 1,
Tang discloses an antenna (an ultra-wideband antenna 200, Fig 2A) comprising:
an outer conducting surface or ground plane (a ground plate 120, Fig 2A);
an internal slot (a slot 121, Fig 2A) or hole;
an internal tuning element structure (a slot 132, Fig 2A) within the slot;
a Co-Planar Waveguide (a metal wire 241 of a co-planar waveguide feed-line 240, Fig 2A) within the internal tuning element which operates as the feed; and
a gap (a gap G, Fig 2A) between the internal tuning element and the slot.
Tang does not explicitly teach the slot 132 is a tuning element.
However, Tang teaches the slot 132 is about a half-wavelength at 5.5 GHz (Fig 3, col 4, lines 1-10). This teaching is result effect in order to tune a notched frequency band within an ultra-wideband frequency band to solve the signal interference problem for a wireless LAN (col 3, lines 49-59).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an internal tuning element structure in Tang, in order to provide an ultra-wideband antenna having a simple and low cost structure.
[AltContent: arrow][AltContent: textbox (G)][AltContent: textbox (Tang (US 7061442))]
    PNG
    media_image1.png
    541
    747
    media_image1.png
    Greyscale


Regarding claim 2,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang teaches the slot, the feed, the internal tuning element and the slot gap are all internally located within the outer conductive surface or ground plane (Fig 2A).

Regarding claim 3,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang teaches all elements of the total structure are comprised from a single layer of metal; and all provided on the same dielectric support surface (a surface 111 of a dielectric substrate 110, Fig 2A) or structure.

Regarding claim 4,
Tang as modified discloses the claimed invention, as discussed in claim 1.


Regarding claim 5,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang teaches the outer conducting surface can be in any shape, including a circle, square, oval, or rectangle (Fig 2A).

Regarding claim 6,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang teaches the outer conducting surface is denoted as the ground polarity of the antenna.

Regarding claim 7,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang teaches the inside edge of the internal slot forms the radiating elements for the antenna (col 5, lines 35-39).

Regarding claim 8,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang teaches the internal slot can be of any shape, including circular, elliptical, square, or rectangular (Figs 9A-9E).

Regarding claim 9,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang teaches the Co-Planar Waveguide (a co-planar waveguide feed-line 740, Fig 7B) is inverted, and is internal to the tuning element within the slot; resulting in a compact structure.

Regarding claim 10,
Tang as modified discloses the claimed invention, as discussed in claim 1.


Regarding claim 11,
Tang as modified discloses the claimed invention, as discussed in claim 1.
Tang does not explicitly teach the inverted Co-Planar Waveguide can also invert the polarity of said Co-Planar Waveguide, and changes the polarity such that the inner edge of the internal slot can be considered either a positive or negative polarity and the polarity of the internal tuning element would be of the opposite polarity.
	However, an inverted transmission feed line normally inverts the polarity of fed elements such as tuning elements.

Claims 12-15, 17-22 and 25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kaloi (US 4291311), hereinafter Kaloi.

Regarding claim 12,
Kaloi discloses a dual polarization antenna (a dual ground plane coplanar dual notch fed electric microstrip antenna, Fig 11) comprising
an outer conducting surface or ground plane (a ground plane GP, Fig 11);
two internal slots or holes (slots SL1 and SL2, Fig 11);
two orthogonal internal tuning element structures (notches NOTC1 and NOTC2, Fig 11) within the slot;
a Co-Planar Waveguide (a coplanar waveguide CWG, Fig 11, col 4, lines 6-12) within each internal tuning element which operates as the feeds; and
a gap (a gap G, Figs 11 and 1) between the internal tuning elements and the slots.
Kaloi does not explicitly teach the notches NOTC1 and NOTC2 are a tuning element structure.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use two orthogonal internal tuning element structures within a slot in Kaloi, in order to provide a low physical profile antenna structure.

[AltContent: arrow][AltContent: textbox (CWG)][AltContent: textbox (NOTC2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (NOTC1)][AltContent: arrow][AltContent: textbox (SL2)][AltContent: textbox (SL1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (GP)][AltContent: textbox (Kaloi (US 4291311))]                
    PNG
    media_image2.png
    239
    479
    media_image2.png
    Greyscale


[AltContent: textbox (NOTC)][AltContent: arrow][AltContent: textbox (CWG)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SL)][AltContent: textbox (Kaloi (US 4291311))]
    PNG
    media_image3.png
    400
    819
    media_image3.png
    Greyscale




Kaloi as modified discloses the claimed invention, as discussed in claim 12.
Kaloi teaches the internal tuning elements as well as the inverted inner co-planar waveguide feed structures can be identical to each other in size and shape (Fig 11), or could be different in size and shape, to accommodate different frequency or bandwidth characteristics for the radiation from each individual polarization.

Regarding claim 14,
Kaloi as modified discloses the claimed invention, as discussed in claim 12.
Kaloi teaches each tuning element has its own and unique RF connector (a coaxial-to-microstrip adaptor 21, Fig 1) that provides a unique response to each individual signal polarization (Fig 11).

Regarding claim 15,
Kaloi as modified discloses the claimed invention, as discussed in claim 12.
Kaloi teaches the radiation from each Tuning Element has a radiation polarization orthogonal to each other (Fig 11).

Regarding claim 17,
Kaloi discloses a method of constructing a compact slot antenna (a dual ground plane coplanar dual notch fed electric microstrip antenna, Fig 11) comprising:
providing an outer conducting surface or ground plane (a ground plane GP, Fig 11); 
providing one or two internal slots (slots SL1 and SL2, Fig 11) or holes;
providing internal tuning element structures (notches NOTC1 and NOTC2, Fig 11) within the slot;
providing a Co-Planar Waveguide (a coplanar CWG, Fig 11, col 4, lines 6-12) within each internal tuning element which operates as the feed; and
providing a gap (a gap G, Figs 11 and 1) between the internal tuning elements and the slots.

However, it’s well known in the art that these notches are used for impedance matching between a patch radiator and a feed line. See Bucca, Fig 2A; paragraph [0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use providing internal tuning element structures within a slot in Kaloi, in order to provide a low physical profile antenna structure.

Regarding claim 18,
Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi teaches the slot, the feed, the tuning element and the slot gap are all internally located within the outer conductive surface or ground plane (Fig 1).

Regarding claim 19,
Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi teaches all elements of the total structure are comprised from a single layer of metal (Fig 1); and all provided on the same the dielectric support surface or structure (a dielectric substrate 14, Fig 1).

Regarding claim 20,
Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi teaches all elements of the total structure are comprised from a single layer of metal (Fig 1); and all provided on the same dielectric support surface or structure (a dielectric substrate 14, Fig 1).

Regarding claim 21,
Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi teaches the full structure can be planar (Fig 11) or conformal to any surface.

Regarding claim 22,
Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi teaches the outer conducting surface can be in any shape (Fig 11), including a circle, square, oval, or rectangle.

Regarding claim 25,
Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi does not teach the inverted Co-Planar Waveguide can also invert the polarity of said Co-Planar Waveguide, and changes the polarity such that the inner edge of the internal slot can be considered either a positive or negative polarity and the polarity of the internal tuning element would be of the opposite polarity.
	However, an inverted transmission feed line normally inverts the polarity of fed elements such as tuning elements.

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kaloi (US 4291311), hereinafter Kaloi, in view of Pintos et al (US 8405553), hereinafter Pintos.

Regarding claim 16,
Kaloi as modified discloses the claimed invention, as discussed in claim 12.
Kaloi does not teach a de-coupling bar can be inserted to decouple or isolate each tuning element from one another.
	However, Pintos teaches a dual polarization antenna (an antenna system, Fig 4) comprising two orthogonal internal tuning element structures (feed lines 11’’ and 13’’, Fig 4, col 1, lines 55-57), wherein a de-coupling bar (a projecting element 15, Fig 4) can be inserted to decouple or isolate each tuning element from one another.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a de-coupling bar can be inserted to decouple or isolate each tuning element from one another in Kaloi as 

[AltContent: textbox (Pintos (US 8405553))]         
    PNG
    media_image4.png
    719
    889
    media_image4.png
    Greyscale

   
Claims 23-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kaloi (US 4291311), hereinafter Kaloi, in view of Tang et al (US 7061442), hereinafter Tang.


Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi does not teach the Co-Planar Waveguide is inverted, and is internal to the tuning element within the slot; resulting in a compact structure.
	However, Tang teaches a compact slot antenna (an ultra-wideband antenna 700, Fig 7B) wherein a Co-Planar Waveguide (a co-planar waveguide feed-line 740, Fig 7B) is inverted, and is internal to the tuning element within the slot; resulting in a compact structure.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a Co-Planar Waveguide being inverted, and being internal to a tuning element within a slot; resulting in a compact structure in Kaloi as modified, as taught by Tang, in order to provide an ultra-wideband antenna having a simple and low cost structure.

[AltContent: textbox (Tang (US 7061442))]
    PNG
    media_image5.png
    383
    619
    media_image5.png
    Greyscale





Kaloi as modified discloses the claimed invention, as discussed in claim 17.
Kaloi does not teach both the outer conducting surface and the Co-Planar Waveguide feed trace are connected, and are at the same polarity, whereas the tuning element is at the opposite polarity to both said Co-Planar Waveguide feed trace and said outer conducting surface of the slot antenna.
However, Tang teaches a compact slot antenna (an ultra-wideband antenna 700, Fig 7B) wherein both the outer conducting surface and the Co-Planar Waveguide feed trace are connected, and are at the same polarity, whereas the tuning element is at the opposite polarity to both said Co-Planar Waveguide feed trace and said outer conducting surface of the slot antenna Fig 7B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use both an outer conducting surface and a Co-Planar Waveguide feed trace being connected, and being at the same polarity, whereas a tuning element being at the opposite polarity to both the Co-Planar Waveguide feed trace and the outer conducting surface of a slot antenna in Kaloi as modified, as taught by Tang, in order to provide an ultra-wideband antenna having a simple and low cost structure.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571)270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845